DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and 26, in the reply filed on 5/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 17, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,015,084. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 5 recites a barrier coating composition (for claim 1) comprising an aqueous dispersion (for claim 1) of core/shell particles (for claim 1). The shell of said core/shell particle is a polymer comprising a barrier segment comprising aromatic groups, urethane linkages, corresponding to the claimed barrier segment (for claim 1), and an elastomeric segment having a glass transition temperature less than -20 °C, corresponding to the claimed elastomeric segment (for claims 1). The shell comprises at least 30% by weight of the barrier segment (for claim 1).  The shell of the core/shell polymer therefore corresponds to the claimed first polymer (for claims 1, 4).
It is clear that all the elements of the instant claims are found in the patented claim.  The difference between the instant claims and the patented claim lies in the fact that the patented claim includes more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by claim 5 of the patent, they are not patentably distinct from the patented claim. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Temple et al, US2010/0174032.
Temple discloses a barrier coating composition (for claim 1) comprising a copolymer, which in turn comprises a polyurethane material and an elastomeric material (abstract, ¶0022). Said polyurethane material comprises aromatic groups and urethane and/or urea linkages, corresponding to the claimed barrier segment (for claim 1) (¶0005, 0007). Said elastomeric material may be 1,4-cis isoprene rubber (¶0019), which has a glass transition temperature of about -73 °C (see the attached reference to Burfield, Journal of Chemical Education), corresponding to the claimed elastomeric segment which is natural rubber (for claims 1, 2, 4). The prior art copolymer can comprise 50% by weight or more of the polyurethane segment (for claim 1) (¶0020); the prior art copolymer therefore corresponds to the claimed first polymer (for claim 1). The prior art composition may in the form of an aqueous dispersion (0031)-i.e., contains an aqueous carrier medium (for claim 1). 
Temple further teaches that the prior art composition may comprise one or more crosslinking agent such as a carbodiimide (for claims 9-11) (¶0033), additional polymers (for claim 12) (¶0023), platy silica (for claim 14) (¶0030), and a dispersion of resin-coated nanoparticles (¶0026) as an additive. Such particles have a structure comprising a core which is at least partially encapsulated within a grafted resin (i.e., polymeric) shell, corresponding to the claimed core/shell particles (for claims 1, 7).
Regarding claims : Note that the disclosure of Faler et al, US2005/0287348, are incorporated by reference by Temple (see the reference to application 10/876315 in ¶0026 of Temple). Faler teaches the production of core/shell particles (¶0027) wherein the core nanoparticle is a vinyl polymer such as a polyolefin (for claim 8) (Faler ¶0029). The shell can be a polymer comprising a carboxylic acid functionality (for claim 6) (Faler ¶0038). Alternatively, the shell can comprise a polyurethane (for claim 5) (Faler ¶0037, 0042)
Temple does not particularly point to the production of a composition as defined in the instant claims.
As discussed above, Temple discloses the production of a barrier coating composition comprising a polymer which comprises the same barrier segment and elastomeric segment as the claimed first polymer. Additionally, Temple teaches that core/shell polymers can be used as an additive to adjust the optical properties such as opacity of the final product as desired (0026). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to include core/shell particles in the coating composition of Temple, in order to adjust its optical properties as desired (for claim 1).

Allowable Subject Matter
Claim 26 is allowed.
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Temple, US2010/0174032, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest a coating composition comprising a barrier segment having the recited structure and glass transition temperature (for claim 3), or the addition of one of the specified types of additional polymers (for claim 13). Similarly, the prior art does not fairly suggest the production of a composition wherein the core/shell polymers comprise a core comprising a (meth)acrylate polymer and a shell comprises urethane and urea linkages and the recited functional groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765